IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 444 MAL 2014
                              :
                 Respondent   :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
            v.                :
                              :
                              :
VITALIY SIVCHUK,              :
                              :
                 Petitioner   :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.